In re application of							:
Riley									:	DECISION ON

Serial No. 16/350,326						:	PETITION

Filed:	November 05, 2018						:
For:   COATED FIBERS FOR ENHANCED CONCRETE
          STRUCTURAL REINFORCEMENT

This is a response to reset the period for reply and is being considered as a PETITION UNDER RULE 37 C.F.R. 1.181(a) filed February 05, 2021.  A final rejection was mailed on September 09, 2020. 

Applicant asserts that the existence of the Office Action was learned on January 19, 2021 when doing a status check on this application with the Examiner of record.  On January 21, 2021, the Examiner informed the applicant to file a petition for a restart and remail. 

DECISION

The petition is GRANTED.  
 
The office action of September 09, 2020 will be remailed and the period of response will be restarted. 

/Timothy H. Meeks/
___________________

Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

Michael de Angeli34 Court StreetJamestown RI 02835